Citation Nr: 0312501	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  03-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to an effective date prior to June 20, 2000 
for the assignment of a 70 percent evaluation for service-
connected post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to June 20, 2000 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of January and September 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied entitlement to the 
issues listed on the title page.


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA imposed obligations on VA when 
adjudicating veterans' claims.  In particular, VA must inform 
the claimant of information that is necessary to substantiate 
the claim for benefits.  See 38 U.S.C.A. § 5103.   The 
amended duty to notify also requires VA to notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by the Secretary on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA also sets out in detail VA's duty to assist a 
claimant in the development of claims for VA benefits.  

In the veteran's case, the RO has not fully complied with the 
duty to notify under the VCAA, as noted on behalf of the 
veteran by his representative.  That is, there is no notice 
to the veteran of the division of responsibilities between 
the veteran and VA in obtaining evidence necessary to 
substantiate his claim.  See Quartuccio, supra.  

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

In addition, in February 2003, the Board undertook additional 
development in this case pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  The development action requested by 
the Board has resulted in the receipt by the Board of an 
April 2003 VA examination report.  
 
In the above noted Disabled American Veterans case, 
promulgated after the Board's development action referred to 
above, the Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the RO for initial 
consideration.  Accordingly, this case must be remanded to 
the RO so that the RO may consider the additional VA 
examination report noted above.  Under these circumstances, 
it would potentially be prejudicial to the veteran if the 
Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board also notes that a January 2001 rating decision 
granted entitlement to an increased evaluation of 70 percent 
for service-connected PTSD and granted a total disability 
rating based on individual unemployability, both of which 
became effective June 20, 2000.  The veteran was notified of 
that decision on January 26, 2001.  A Notice of Disagreement 
(NOD) as to the effective date of the assignment of a 70 
percent evaluation for PTSD and total disability rating was 
received by VA on January 24, 2002.

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet issued a Statement of the Case as to the issues 
of entitlement to an effective date prior to June 20, 2000 
for the grant of an increased evaluation of 70 percent for 
service-connected PTSD and entitlement to an effective date 
prior to June 20, 2000 for the grant of a total disability 
rating based on individual unemployability.  The Board is 
obligated to remand these issues.  See Manlicon v. West, 12 
Vet. App. 238 (1999).  

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all notification 
required by the VCAA is completed.  The RO 
should also review the file in order to 
determine if additional evidentiary 
development is necessary and if so undertake 
such development.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to service 
connection for residuals of a back injury, 
taking into consideration any and all 
evidence which has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the Case 
and allowed an appropriate period of time in 
which to respond.  

3.  The RO must issue a Statement of the Case 
pertaining to the issues of entitlement to an 
effective date prior to June 20, 2000 for the 
grant of an increased evaluation of 70 
percent for service-connected PTSD and 
entitlement to an effective date prior to 
June 20, 2000 for the grant of a total 
disability rating based on individual 
unemployability.  The veteran and his 
representative should be provided with copies 
of the Statement of the Case and advised of 
the time period in which to perfect an 
appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board Appeals is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



